Filed 11/15/22 In re Star K. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re STAR K., a Person Coming                             B317477
Under the Juvenile Court Law.                              (Los Angeles County
                                                           Super. Ct. No.
                                                           18CCJP08194)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

SHANNON K.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Debra R. Archuleta, Judge. Conditionally
affirmed and remanded with directions.
      Janette Freeman Cochran, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, County Counsel, Kim Nemoy,
Assistant County Counsel, and Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.

                   __________________________

      Shannon K. (Mother) appeals from the juvenile court’s
order terminating her parental rights over four-year-old Star K.
under Welfare and Institutions Code section 366.26.1 Mother
contends the juvenile court erred in finding the beneficial
parental relationship exception to termination of parental rights
did not apply. Mother also contends the Los Angeles County
Department of Children and Family Services (Department) and
the juvenile court failed to comply with the inquiry and notice
provisions of the Indian Child Welfare Act of 1978 (25 U.S.C.
§ 1901 et seq.; ICWA) and related California law.
      The juvenile court did not abuse its discretion in finding
the beneficial parental relationship exception did not apply.
However, the Department and the juvenile court failed to comply
with the inquiry and notice provisions of ICWA and related
California law, and the error was prejudicial. We conditionally
affirm and remand for the juvenile court and the Department to
comply with ICWA and California law.




1    Further undesignated statutory references are to the
Welfare and Institutions Code.




                                2
         FACTUAL AND PROCEDURAL HISTORY

A.     The Referral, Dependency Petition, and Detention
       On November 29, 2018 the Department received a referral
alleging general neglect and emotional abuse of one-year-old Star
by Mother and Shane K. (Father).2 The referral alleged Mother
and Father were living in a small hotel room with Star, were
current users of methamphetamine, and fought with each other
in Star’s presence while under the influence of drugs. On the day
of the referral, a social worker visited the hotel and interviewed
Father. Father stated he and Mother recently had a verbal
altercation during which Mother threw a cell phone, but he
denied physical violence between them. After some equivocation,
Father stated he used “‘dope and marijuana,’” and Mother also
used “‘dope.’”
       On November 30 the social worker interviewed Mother,
who stated she was unhoused and Father had previously
abandoned her and Star for three weeks. Mother admitted she
and Father would “‘yell and get loud,’” but she denied any
physical violence between them. Star had no visible marks or
bruises. Mother denied using drugs, stating she had been “‘clean
for about two years,’” and Father only smoked marijuana.
       On December 26 the Department filed a dependency
petition on behalf of Star alleging under section 300,
subdivision (b)(1), that Father had a history of substance abuse

2      Father did not appear in the juvenile court proceeding and
is not a party to the appeal. The Department filed declarations of
due diligence in August 2019 and April 2021 detailing its
unsuccessful efforts to locate Father, who is reported to be
unhoused.




                                3
and was a current abuser of methamphetamine and marijuana,
and Mother was a current abuser of illicit drugs including
methamphetamine, which rendered both parents incapable of
providing regular care and supervision of Star and placed Star at
risk of serious physical harm. The petition also alleged Mother
failed to protect Star from Father’s substance abuse by allowing
Father in the home with access to Star. At the December 27
detention hearing, the juvenile court3 detained Star. The court
ordered monitored visitation for Mother with on-demand drug
testing.

B.    The Jurisdiction and Disposition Hearing
      At the time of the January 18, 2019 jurisdiction and
disposition report, Mother was living with the maternal
grandparents. Star’s caregiver, Amy O., reported Mother visited
with Star one to two times per week for two hours per visit.
During these visits, “Star goes to mother when she sees her, and
mother engages appropriately with [S]tar.” On December 28,
2018 Mother tested positive for methamphetamine (after failing
to show up for November 30 and December 17 tests). Mother
admitted she used methamphetamine on the day of the positive
test but denied she used it at any other time in the prior three
years, asserting she was so “‘hopeless’” at having Star taken
away that she used drugs one time. On about January 4, 2019
Mother again tested positive for methamphetamine.




3    Juvenile Court Referee Robin R. Kesler.




                                4
       At the February 8, 2019 jurisdiction and disposition
hearing, the juvenile court4 sustained the allegations of the
petition under section 300, subdivision (b)(1), and declared Star a
dependent of the court. The court found Father’s statements to
the social worker that he and Mother used drugs to be “highly
credible” and Mother’s excuses for her positive drug tests, that
her positive tests were due to her use of a decongestant, were not
credible. The court also found “ongoing volatility” between
Mother and Father and they threw things during their
arguments. The court concluded, “[T]here’s a nexus between
methamphetamine use here, [and] risk of serious physical harm.
Not only is this a child of tender years with parents using while
taking care of her, but also the use itself brings about volatility
and violence that places the child at risk of serious physical
harm.”
       The juvenile court removed Star from Mother’s and
Father’s custody and ordered reunification services for Mother
with monitored visits for a minimum of two times per week for
two hours each visit. The court further ordered Mother to
complete a full drug/alcohol treatment program with aftercare,
12-step program with court card and sponsor, parenting classes,
and individual counseling, and to submit to weekly random and
on-demand drug/alcohol testing. At the Department’s request,
the court admonished Mother the proceedings were confidential
and she should not post about the proceedings on social media.
Mother appealed the jurisdiction findings and disposition order,



4     Judge Kim L. Nguyen presided over the jurisdiction and
disposition hearing and the six-month review hearing.




                                 5
and we affirmed. (In re Star K. (Feb. 24, 2020, No. B297510
[nonpub. opn.].)

C.     The 2019-2020 Reunification Period
       The July 16, 2019 status review report stated Mother was
having regular visits with Star at least twice a week for two
hours each visit, and Mother was attentive during the visits and
interacted well with Star. Mother would often play with Star at a
park, and Star was excited to see Mother. Mother also spoke to
Star daily on the phone. Visitation monitors observed that
Mother could be “‘abrasive’” and “‘a little overbearing,’” and
Mother posted severe criticism of the Department and the
juvenile court on social media, including posts that identified
social workers by their full names and included videos of other
foster children in Amy’s care. Mother tested positive for
methamphetamine on February 14, April 23, and May 1, 2019,
and she failed to test on four other occasions. Mother did not
provide proof of enrollment in any services.
       On January 17, 2020 the Department reported Star was
doing well in her placement with Amy. Star was a “happy child,”
as was evident from “her constant smiling, giggling, and playful
interaction.” Mother continued to have twice weekly monitored
visits for two hours per visit. The visits were “going well,” and
“Mother interact[ed] well with Star and Star respond[ed]
positively.” Mother displayed affection and took initiative to feed
and change Star.
       At a March 16, 2020 visit Mother became upset because
Star kept going to Amy, not Mother. Mother had a “‘melt down’”
in front of Star and started cursing and yelling, then used her
keys to destroy a leather couch in the visitation room. Amy




                                6
reported “Star became upset while witnessing her mother’s
behavior.” Mother left the visitation facility, and when staff did
not allow her to reenter, Mother waited in the parking lot for
three hours. As a result, staff had Amy and Star leave the
facility through the back door.
       As a result of the COVID-19 pandemic, in March 2020
Mother started having daily virtual visits with Star. On
September 4 the social worker reported that Mother had been
recording her virtual visits with Star and posting them on her
public social media account. The videos showed Amy, her home,
and other children in the home. Amy was no longer willing to
serve as Star’s caregiver or to monitor virtual visits. Mother
continued to criticize and post threats against the Department
and social workers on social media, and it became difficult to
provide a monitor for visits.
       On September 18, 2020 Star was placed with Mr. and
Mrs. C. (the caregivers). On September 23 the caregivers
reported Star was doing well and sleeping through the night.
During a virtual visit with Mother, Star attempted to show
Mother her toys, but Mother did not want to see them, and Star
became sad and put her head down. Mother became upset when
Star called the caregivers “mom” and “dad,” and she told Star not
to call them that. On September 30 the caregivers reported the
virtual visits were usually uncomfortable: Star did not look at
Mother during a recent visit, and Mother called Star a “little
brat.” Mother told Star, “‘I wish you were back at Amy’s, because
you didn’t act like this.’”




                                7
      At the October 8, 2020 12-month status review hearing, the
juvenile court5 found Mother had not made substantial progress
with her case plan, terminated Mother’s family reunification
services, and set a selection and implementation hearing
(§ 366.26).

D.    Post-reunification Period and Selection and Implementation
      Hearing
      The January 27, 2021 section 366.26 report6 identified the
caregivers as prospective adoptive parents and stated they were
meeting Star’s needs. They lived in a house with one adopted
daughter and room for Star, and they were eager to adopt her.
Mother continued to have virtual visits with Star because the
Department’s offices were closed due to the COVID-19 pandemic.
In addition, the caregivers and the foster agency did not want to
participate in in-person visits due to Mother’s prior violent
behavior in front of Star and continuing social media postings.
      On March 15, 2021 the Department reported Star was
engaged with Mother through the majority of Mother’s twice
weekly virtual visits, but sometimes Star became distracted and
disengaged, and the caregivers would need to redirect her
attention to Mother. The caregivers later reported that “[d]uring
most calls (with help and prompting), Star will share what she

5     Judge Debra R. Archuleta presided over the 12-month
status review hearing and subsequent proceedings.
6     The selection and implementation hearing was initially set
for February 4, 2021. At the February 4 hearing, the juvenile
court granted Mother’s request to represent herself. However,
the selection and implementation hearing was continued multiple
times to December 7, 2021.




                                8
did during the day and what she ate. Star will also ask mom to
play songs or videos from her phone.” But “[t]here have been
times when Star does not want to participate in the visit,” and
“Star will not look at the screen or speak to her mom.”
      On May 12, 2021 the Department reported Star was
speaking a great deal more and was engaged in educational play.
She was also participating in therapy. Mother continued to have
virtual visits. On May 25 the caregivers reported, “Star is very
vocal on the calls and tells her mom what she wants do, such as
reading, singing, counting, ABC’s.” However, “if Star doesn’t get
her way with mom, she shuts down and no longer wants to
participate in the visit.” The caregivers reported Star was very
“comfortable and happy” and “loving and affectionate” with them,
and she enjoyed activities such as running, riding her scooter,
singing, and dancing.
      On September 20, 2021 the Department reported Star
continued to grow and thrive in the caregivers’ home, and she
enjoyed going to the park, riding a tricycle and playing outdoors.
She had begun preschool and demonstrated confidence in her
interactions with other children. In July 2021 Star resumed in-
person visits with Mother once a week, in addition to one weekly
virtual visit. The in-person visits were “going well”: Star
appeared comfortable in Mother’s presence and was “talkative
and engaged.” Mother brought toys and activities, and they
played together. Mother was attentive and interacted well with
Star. At the end of each visit, Star helped to clean up and gave
Mother a hug goodbye. Star did not demonstrate any acting-out
behaviors before or after the visits. However, on August 23
Mother again posted a video of her visit with Star on social
media. The November 30, 2021 last minute information for the




                                9
court stated there were no concerns about the in-person visits.
However, the Department recommended the juvenile court
terminate parental rights and select adoption as Star’s
permanent plan.7
       At the December 7, 2021 selection and implementation
hearing (§ 366.26), the juvenile court admitted the Department’s
reports into evidence.8 Star’s attorney supported the
Department’s request to terminate parental rights, arguing there
was clear and convincing evidence Star was adoptable, and the
beneficial parental relationship exception did not apply. Further,
although Mother had regular visitation with Star, the evidence
did not support a finding Star’s relationship with Mother
“promotes the wellbeing of the child to such a degree as to
outweigh the wellbeing the child would gain in a permanent
home with new adoptive parents.” Star’s attorney also argued
Mother had “not been able to establish a parental role in Star’s
life.”
       Mother, who was self-represented, argued she had been in
an abusive relationship with Father but had succeeded in getting


7      On October 13, 2021 Mother filed a section 388 petition
seeking Star’s return, in which she alleged she was testing
negative for drugs and attending therapy, classes, and AA
meetings. The juvenile court denied the petition on November 8,
2021. Mother did not appeal from the denial of her section 388
petition.
8     Mother objected to admission of the Department’s exhibits,
stating she had not seen the exhibit list and did not know what a
“last-minute report” was. The juvenile court provided Mother
with a copy of the exhibit list and November 30, 2021 last minute
information for the court before inviting argument.




                               10
him out of her life, relieving her emotional and physical pain, and
she was “ready to do whatever it takes to get Star back.” Mother
also argued that Star should be placed in the home of the
maternal grandparents instead of being adopted, although she
acknowledged she had never asked the Department to assess the
grandparents for a potential placement.
       The juvenile court found Star was adoptable. When the
court asked Mother if she was asserting the “parental-bond
exception,” Mother responded, “I don’t know what that means.”
However, after further questioning, Mother acknowledged she
was “claiming that there’s a bond with” Star. The court found the
exception did not apply, explaining, “Although there’s been some
regular visitation, it’s been virtual visits for approximately twice
a week. No other family members, including the grandparents,
have ever had any visitation or interaction with Star and there’s
never been a request.” Further, “the benefit accruing to the child
from her relationship with the mother and the father is
outweighed by the physical and emotional benefit that she will
receive through the permanency and stability of adoption, and
that adoption is in the best interest of the child.” The court noted
Star was then four years old and had been removed from Mother
three years earlier. The court added that it did not appear “that
Mother stands in the role of a parent, nor does she play a
parental role to Star at this time.” Further, the court found Star
does not have “a significant emotional attachment” with Mother
and the benefit of adoption “outweighs the quality and the nature
of the relationship between Mother and minor.” Finally, the
court found “there would be detriment to the minor to be removed
from the stable placement that she has been participating in




                                11
since she was approximately one year old.”9 The court found no
exception applied, and it terminated Mother’s and Father’s
parental rights and designated the caregivers as Star’s
prospective adoptive parents.
      Mother timely appealed.

                          DISCUSSION

A.     The Juvenile Court Did Not Abuse Its Discretion in Finding
       the Beneficial Parental Relationship Exception Did Not
       Apply
       1.    Applicable law and standard of review
       “At the section 366.26 hearing, the focus shifts away from
family reunification and toward the selection and implementation
of a permanent plan for the child.” (In re S.B. (2009) 46 Cal.4th
529, 532; accord, In re Caden C. (2021) 11 Cal.5th 614, 630
(Caden C.).) “‘Once the court determines the child is likely to be
adopted, the burden shifts to the parent to show that termination
of parental rights would be detrimental to the child under one of
the exceptions listed in section 366.26, subdivision (c)(1).’” (In re
B.D. (2021) 66 Cal.App.5th 1218, 1224-1225; accord, In re Celine


9     In assessing the beneficial parental relationship exception,
the juvenile court found Star had been “with the same family for
nearly three years, the majority of her life.” Star’s attorney later
corrected the court, clarifying that although Star had been
removed from Mother three years earlier, Star had been placed
with the current caregivers only since September 2020 (nearly
15 months). The court acknowledged the correction and
proceeded to designate the caregivers as prospective adoptive
parents.




                                 12
R. (2003) 31 Cal.4th 45, 53 [“court must order adoption and its
necessary consequence, termination of parental rights, unless one
of the specified circumstances provides a compelling reason for
finding that termination of parental rights would be detrimental
to the child”].)
       Under section 366.26, subdivision (c)(1)(B)(i), “the parent
may avoid termination of parental rights” if the parent
establishes by a preponderance of the evidence “that the parent
has regularly visited with the child, that the child would benefit
from continuing the relationship, and that terminating the
relationship would be detrimental to the child. [Citations.] The
language of this exception, along with its history and place in the
larger dependency scheme, show that the exception applies in
situations where a child cannot be in a parent’s custody but
where severing the child’s relationship with the parent, even
when balanced against the benefits of a new adoptive home,
would be harmful for the child.” (Caden C., supra, 11 Cal.5th at
pp. 629-630; accord, In re B.D., supra, 66 Cal.App.5th at p. 1225.)
       A parent has regular visitation and contact when the
parent “‘visit[s] consistently,’ taking into account ‘the extent
permitted by court orders.’” (Caden C., supra, 11 Cal.5th at
p. 632; accord, In re I.R. (2014) 226 Cal.App.4th 201, 212.)
Whether “‘the child would benefit from continuing the
relationship’” with his or her parent is shaped by factors “such as
‘[t]he age of the child, the portion of the child’s life spent in the
parent’s custody, the “positive” or “negative” effect of interaction
between parent and child, and the child’s particular needs.’”
(Caden C., at p. 632; accord, In re Katherine J. (2022)
75 Cal.App.5th 303, 317.) “‘If severing the natural parent/child
relationship would deprive the child of a substantial, positive




                                 13
emotional attachment such that,’ even considering the benefits of
a new adoptive home, termination would ‘harm[]’ the child, the
court should not terminate parental rights.” (Caden C., at p. 633;
In re Katherine J., at p. 317.) “While application of the beneficial
parental relationship exception rests on a variety of factual
determinations properly reviewed for substantial evidence, the
ultimate decision that termination would be harmful is subject to
review for abuse of discretion.” (Caden C., at p. 630; accord, In re
B.D., supra, 66 Cal.App.5th at p. 1225.)

      2.    The juvenile court did not abuse its discretion
      Mother contends the juvenile court erred in terminating
her parental rights over Star because the court did not properly
follow the analysis of Caden C., supra, 11 Cal.5th at page 629 in
finding the beneficial parental relationship exception did not
apply, and substantial evidence supported application of the
exception. Although we agree the court made come findings that
were irrelevant or inappropriate under the Caden C. analysis, the
court considered the proper factors in terminating parental
rights.10



10    We reject the Department’s contention we should not
consider the beneficial parental relationship exception because
Mother did not invoke the exception or present evidence in
support of her position at the selection and implementation
hearing. The juvenile court expressly found Mother was invoking
the exception despite her unfamiliarity with the proper
terminology, and the court addressed the evidence for the
exception “based on the documents that the court has before it
and the review of the entire file . . . .”




                                14
       As to the first step of the Caden C. analysis, the juvenile
court made an equivocal determination, finding “there’s been
some regular visitation,” but the visits were principally virtual,
and other maternal family members were not included in the
visits. We agree with Mother the evidence demonstrates regular
visitation, and the Department does not argue otherwise on
appeal. Without exception, the Department reports show Mother
consistently visited Star to the full extent authorized by the
court’s orders, and she often pressed for greater visitation.
(Caden C., supra, 11 Cal.5th at p. 632; cf. In re I.R., supra,
226 Cal.App.4th at p. 212 [visitation not regular where “there
were significant lapses” in the mother’s visitation]; In re
C.F. (2011) 193 Cal.App.4th 549, 554 [visitation not regular
where “overall [the mother’s] visitation was sporadic”].) In
addition, whether visits occurred with extended family members
is not relevant to whether Mother had regular visitation.
       With respect to the second step, the juvenile court found
there was not “a significant emotional attachment” between Star
and Mother. Mother contends the court erred in basing this
conclusion on its improper findings that Mother did not “stand[]
in the role of a parent, nor does she play a parental role to Star at
this time.” Although the Supreme Court in Caden C. did not bar
juvenile courts from considering a parent’s “parental role,” a
court’s proper focus is on whether the child would benefit from
continuing the child’s relationship with the parent as a result of
having a substantial positive emotional attachment to the parent.
(Caden C., supra, 11 Cal.5th at pp. 632, 636; see In re D.M. (2021)
71 Cal.App.5th 261, 270 [juvenile court abused its discretion in
“focusing on whether father occupied a ‘parental role’ in the
children’s lives, equating that role with attendance at medical




                                 15
appointments, and understanding their medical needs,” instead
of determining whether there was a substantial, positive
emotional attachment]; In re J.D. (2021) 70 Cal.App.5th 833, 865
[reversing termination of parental rights because it was unclear
“whether the juvenile court’s determination that mother did not
occupy a ‘parental’ role encompassed factors that Caden C. deems
irrelevant”].)
       Here, although the juvenile court did not explain what it
meant by Mother not occupying a “parental role,” the court did
not discuss specific improper factors, such as Mother’s unresolved
case issues, her social media behavior, or her failure to have a
role in Star’s life other than during visits. Moreover, any error in
considering whether Mother occupied a parental role was
harmless because Mother failed to establish by a preponderance
of the evidence Star had a substantial, positive emotional
attachment with her. (See In re Jesusa V. (2004) 32 Cal.4th 588,
624 [harmless error standard applies in dependency cases]; In re
Malick T. (2022) 73 Cal.App.5th 1109, 1128 [same].) Star was
only one year old when she was detained from Mother, and Star
spent three-quarters of her life outside of Mother’s custody.
Although interaction between Star and Mother was generally
very positive during the first year of Star’s placement with Amy,
during which Mother was having in-person visits and frequent
telephone calls with Star, Star’s bond with Mother frayed over
time. In March 2020 Mother had a “‘melt down’” in front of Star,
cursing and damaging furniture, which upset Star and caused
Star and Amy to leave the visit through a rear entrance to avoid
Mother.
       After Star was placed with the caregivers in September
2020, virtual visits were generally uncomfortable, and during one




                                16
visit Star became sad and withdrawn because Mother did not
want to see her toys. And Mother became mad when Star
referred to the caregivers as “mom” and “dad.” During another
visit, Mother called Star a “little brat.” Throughout late 2020 and
into mid-2021, Star was sometimes distracted and disengaged
from Mother during their virtual visits, requiring the caregivers
to redirect Star’s attention to Mother. Star occasionally shared
with Mother what she did during the day or asked Mother to play
songs or videos, but the caregivers described other times when
Star would not talk to Mother, or if Mother did not allow Star to
do what she wanted, Star would not participate in the visit.
       It is true the quality of Mother’s visits improved with the
resumption of in-person visits in late 2021. Star did not act out,
she was generally “talkative and engaged” during visits, and at
the end of visits Star would help clean up, then hug Mother
goodbye. Thus, at the time of the selection and implementation
hearing, Star demonstrated some positive connection with
Mother. However, nothing in the record shows Star had a
“substantial, positive emotional attachment” as a result of which
she would benefit from continuing the relationship, for example,
Star being sad when the visits ended or expressing any desire to
see Mother again. (See Caden C., supra, 11 Cal.5th at p. 632
[“courts often consider how children feel about, interact with, look
to, or talk about their parents”].)
       Even if Star’s emotional attachment with Mother was
sufficient at the second step, the juvenile court did not abuse its
discretion in finding Mother did not meet her burden as to the
third step of the Caden C. analysis. Mother is correct the
juvenile court improperly framed the relevant inquiry, finding it
would be detrimental to remove Star from her stable placement




                                17
with the caregivers, and the benefit of adoption “outweighs the
quality and the nature of the relationship between Mother and
[Star].” As discussed, as part of the third step, a court should
look at the impact of severing the child’s relationship with the
parent (not the caregivers), then balance that detriment with the
benefits of a new adoptive home. (Caden C., supra, 11 Cal.5th at
p. 634.) Notwithstanding the court’s inversion of the standard,
however, the court did not abuse its discretion in finding the
benefit and security provided by Star’s placement with the
caregivers as the prospective adoptive parents outweighed any
harm that would be caused by the loss of her relationship with
Mother. Star lived in foster care since she was a baby. She had
been living with her caregivers for nearly 15 months at the time
of selection and implementation hearing, during which time Star
had begun preschool, was developing language skills, and
established new interests and activities. Star was “comfortable
and happy,” and the caregivers were meeting her needs.
Although Star had a positive relationship with Mother, as
discussed, she did not have a significant emotional attachment
with Mother. On this record, there is no showing of “‘exceptional
circumstances [citation], to choose an option other than the norm,
which remains adoption.’” (Caden C., at p. 631.)

B.   The Juvenile Court and the Department Failed To Comply
     with ICWA and Related California Law
     1.    The ICWA inquiry and findings
     On November 29 and 30, 2018 the social worker asked
Mother and Father, respectively, about Star’s Indian ancestry,




                               18
and both parents denied any known Indian ancestry.11 At the
December 27, 2018 detention hearing, Mother completed a
parental notification of Indian status form (ICWA-020), in which
she indicated she had no known Indian ancestry. Mother also
completed a parentage questionnaire identifying Father as Star’s
father, and Father was also listed on Star’s birth certificate. On
a relative information sheet, Mother identified the maternal
grandmother and maternal step-grandfather, as well as a
maternal aunt. Although the Department could not locate Father
after the initial interview, Mother apparently had information
about paternal grandmother because she told the social worker
paternal grandmother operated a cannabis dispensary. The
Department did not inquire of any maternal or paternal relatives
as to Star’s possible Indian ancestry.
       At the December 27, 2018 detention hearing, the juvenile
court12 noted Mother indicated on her parental notification form
that she had no Indian ancestry, and the court did not “have any
reason today to believe that [ICWA] actually applies.” The court
also found Father was Star’s presumed father. Maternal
grandmother and maternal aunt were present at the hearing, but
the court did not inquire of them as to Star’s possible Indian
ancestry.
       At the 12-month status review hearing on October 8, 2020,
the juvenile court stated it had previously made ICWA findings


11    The Department reported Father signed a questionnaire
indicating he had no known Indian ancestry, but there is no
questionnaire in the record. Father also told the social worker he
“[doesn’t] really talk to” his family.
12    Juvenile Court Referee Robin R. Kessler.




                               19
and the proceeding “was not a case governed” by ICWA. The
court did not make findings as to ICWA at any subsequent
hearing.

         2.    ICWA inquiry and notice requirements
         ICWA provides as to dependency proceedings, “[W]here the
court knows or has reason to know that an Indian child is
involved, the party seeking . . . termination of parental rights
to . . . an Indian child shall notify the parent or Indian custodian
and the Indian child’s tribe, by registered mail with return
receipt requested, of the pending proceedings and of their right of
intervention.” (25 U.S.C. § 1912(a); see In re Isaiah W. (2016)
1 Cal.5th 1, 5; In re Antonio R. (2022) 76 Cal.App.5th 421, 428
(Antonio R.); In re T.G. (2020) 58 Cal.App.5th 275, 288.)
California law also requires notice to the Indian tribe and the
parent, legal guardian, or Indian custodian if the court or the
Department “knows or has reason to know” the proceeding
concerns an Indian child. (§ 224.3, subd. (a); see Antonio R., at
p. 429; In re T.G., at p. 288; Cal. Rules of Court, rule 5.481(c)(1)
[notice is required “[i]f it is known or there is reason to know an
Indian child is involved in a proceeding listed in rule 5.480,”
which includes dependency cases filed under section 300].) The
notice requirement is at the heart of ICWA because it “enables a
tribe to determine whether the child is an Indian child and, if so,
whether to intervene in or exercise jurisdiction over the
proceeding.” (In re Isaiah W., at p. 5; accord, Antonio R., at
p. 428; In re T.G., at p. 288; see 25 U.S.C. § 1912(a); Welf. & Inst.
Code, § 224.3, subd. (d).)
         The juvenile court and the Department “have an
affirmative and continuing duty to inquire whether a child for




                                 20
whom a petition under Section 300 . . . may be or has been filed,
is or may be an Indian child.” (§ 224.2, subd. (a); see In re Isaiah
W., supra, 1 Cal.5th at p. 9; In re H.V. (2022) 75 Cal.App.5th 433,
437.) “The duty to inquire begins with initial contact (§ 224.2,
subd. (a)) and obligates the juvenile court and child protective
agencies to ask all relevant involved individuals whether the
child may be an Indian child. (§ 224.2, subds. (a)-(c)).” (In re
T.G., supra, 58 Cal.App.5th at p. 290; accord, In re J.C. (2022)
77 Cal.App.5th 70, 77; In re H.V., supra, 75 Cal.App.5th at
p. 437.) Section 224.2, subdivision (b), imposes on the
Department a duty to inquire whether a child in the
Department’s temporary custody is an Indian child, which
“[i]nquiry includes, but is not limited to, asking the child,
parents, legal guardian, Indian custodian, extended family
members, others who have an interest in the child, and the party
reporting child abuse or neglect, whether the child is, or may be,
an Indian child . . . .”13 (See Cal. Rules of Court, rule 5.481(a)(1)
[the Department “must ask . . . extended family members . . .
whether the child is or may be an Indian child”]; In re D.F. (2020)
55 Cal.App.5th 558, 566; In re Y.W. (2021) 70 Cal.App.5th 542,
551-552.) “The duty to develop information concerning whether a


13     “State law also expressly requires the juvenile court to ask
participants who appear before the court about the child’s
potential Indian status. (§ 224.2, subd. (c).)” (In re Benjamin M.
(2021) 70 Cal.App.5th 735, 742; accord, In re Josiah T. (2021)
71 Cal.App.5th 388, 402.) Similarly, under federal regulations,
“[s]tate courts must ask each participant in an . . . involuntary
child-custody proceeding whether the participant knows or has
reason to know that the child is an Indian child.” (25 C.F.R.
§ 23.107(a) (2022).)




                                 21
child is an Indian child rests with the court and the Department,
not the parents or members of the parents’ families.” (Antonio R.,
supra, 76 Cal.App.5th at p. 430; see In re K.R. (2018)
20 Cal.App.5th 701, 706 [“The court and the agency must act
upon information received from any source, not just the parent
[citations], and the parent’s failure to object in the juvenile court
to deficiencies in the investigation or noticing does not preclude
the parent from raising the issue for the first time on
appeal . . . .”].)
       As we have repeatedly held, “[w]here the Department fails
to discharge its initial duty of inquiry under ICWA and related
California law, and the juvenile court finds ICWA does not apply
notwithstanding the lack of an adequate inquiry, the error is in
most circumstances . . . prejudicial and reversible.” (Antonio R.,
supra, 76 Cal.App.5th at p. 435; accord, In re J.C., supra,
77 Cal.App.5th at pp. 80-81; see In re E.V. (2022) 80 Cal.App.5th
691, 698 [“[W]e reject county counsel’s argument Father must
show prejudice from the lack of initial inquiry. Father’s failure to
make affirmative representation about possible Indian heritage
does not render the error harmless.”]; In re Y.W., supra,
70 Cal.App.5th at p. 556 [“A parent . . . does not need to assert he
or she has Indian ancestry to show a child protective agency’s
failure to make an appropriate inquiry under ICWA and related
law is prejudicial.”]; but see In re Dezi C. (2022) 79 Cal.App.5th
769, 779, review granted Sept. 21, 2022, S275578 [“[A]n agency’s
failure to conduct a proper initial inquiry into a dependent child’s
American Indian heritage is harmless unless the record contains
information suggesting a reason to believe that the child may be
an ‘Indian child’ within the meaning of ICWA, such that the




                                 22
absence of further inquiry was prejudicial to the juvenile
court’s ICWA finding.”].)

      3.       The juvenile court failed to ensure the Department
               satisfied its duty of inquiry
        Mother contends the Department and juvenile court failed
to comply with their affirmative and continuing duty to inquire
whether Star is an Indian child, and accordingly the court erred
when it found ICWA did not apply based solely on the parental
notification of Indian status form filed by Mother and Father’s
statement he had no known Indian ancestry. The Department
concedes there is no evidence a social worker ever asked known
extended family members whether Star had Indian ancestry and
“submits this ICWA-related initial inquiry issue to this Court,”
observing that in past cases this court has held that failure to
fulfill initial inquiry duties “constitutes prejudicial error in most
circumstances.”
        The Department failed to satisfy its initial duty of inquiry
under section 224.2, subdivision (b). Notwithstanding Mother’s
and Father’s denial of known Indian ancestry, section 224.2,
subdivision (b), obligated the Department to inquire of the
extended family members as to Star’s possible Indian ancestry.
(Antonio R., supra, 76 Cal.App.5th at p. 431 [“By requiring the
Department to inquire of a child’s extended family members as to
the child’s possible Indian ancestry, the Legislature determined
that inquiry of the parents alone is not sufficient.”]; In re Y.W.,
supra, 70 Cal.App.5th at p. 556 [“the point of the statutory
requirement that the social worker ask all relevant individuals
whether a child is or may be an Indian child” is “to obtain
information the parent may not have”].) It is undisputed the




                                 23
Department did not make an inquiry of any extended family
members, even though the maternal grandmother and maternal
aunt were known to the Department and present at the detention
hearing, and Mother appears to have had information concerning
paternal grandmother.14
       The juvenile court also erred in finding ICWA did not apply
to the proceeding despite the Department’s failure to satisfy its
duty of inquiry under section 224.2, subdivision (b). (See In re
J.C., supra, 77 Cal.App.5th at p. 74 [“the court’s finding ICWA
did not apply” was not supported by substantial evidence where
the court “failed to ensure the Department fulfilled its duty of
inquiry under section 224.2, subdivision (b)”]; Antonio R., supra,
76 Cal.App.5th at p. 432 [court’s finding ICWA did not apply was
erroneous where Department failed to inquire of child’s extended
family members about possible Indian ancestry, and court failed
to ensure Department satisfy its duty of initial inquiry].)
Although the court instructed the Department “to continue to
investigate,” the court determined ICWA did not apply based only
on the parents’ initial statements, and there is no evidence the
Department or the court ever revisited the issue.



14    Although the Department filed multiple declarations of due
diligence showing it was unable to locate Father, it does not
follow that the paternal relatives were not readily available to
the Department. The declarations show the Department had
Father’s full name, date of birth, social security number,
associated telephone numbers, and several previous addresses,
which may well have included his parents’ contact information.
On remand, the Department must diligently attempt to identify
the paternal grandparents and other paternal relatives.




                               24
       Moreover, the error in failing to inquire of readily
ascertainable extended family members is prejudicial. As we
explained in Antonio R., supra, 76 Cal.App.5th at page 435, “[I]n
determining whether the failure to make an adequate initial
inquiry is prejudicial, we ask whether the information in the
hands of the extended family members is likely to be meaningful
in determining whether the child is an Indian child, not whether
the information is likely to show the child is in fact an Indian
child. In most circumstances, the information in the possession
of extended relatives is likely to be meaningful in determining
whether the child is an Indian child—regardless of whether the
information ultimately shows the child is or is not an Indian
child.” Because Star’s grandparents and other extended relatives
may possess information relevant to her Indian ancestry not
known by the parents, the failure of the court and Department to
inquire of the family members was prejudicial.

                         DISPOSITION

       The order terminating Mother’s parental rights as to Star
is conditionally affirmed. We remand to the juvenile court for the
Department and the court to comply with the inquiry and notice
provisions of ICWA and related California law, including inquiry
of the maternal grandmother, the maternal aunt, the paternal
grandmother, and any other reasonably ascertainable extended
family members, and to follow up on any information the
Department may obtain about Star’s possible Indian ancestry. If
the court finds Star is an Indian child, it shall conduct a new
section 366.26 hearing, as well as all further proceedings, in




                               25
compliance with ICWA and related California law. If not, the
court’s original section 366.26 order will remain in effect.



                                        FEUER, J.
We concur:



             PERLUSS, P. J.



             SEGAL, J.




                              26